DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the After Final amendment filed 2/25/2021.  As directed by the amendment, claim 1 has been amended, and claims 3, 4, 11-14 and 17 have been cancelled. As such, claims 1, 2, 5-10, 15 and 16 are pending in the instant application.
Applicant has amended the claims to clarify the claimed subject matter; the rejection of the claims under 35 USC 112(b)/second paragraph is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Graham on 3/2/2021.

The application has been amended as follows: 
Claim 1, lines 12 and 13 amended as follows:
the electrical resistance is transferrable to air within the grooves of the heat sink , which is inhalable through the nose of the user when coming out

Claim 8, line 2, deleted “hoses” and inserted ---the hose---
Claim 9, line 2, deleted “hoses” and inserted ---the hose---

	
Allowable Subject Matter
Claims 1, 2, 5-10, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 now requires a heat sink with vertical grooves that extend from a lower face of the heat sink to an upper face of the heat sink, and a continuous annular lining around the heat sink that serves as a thermal insulator (see instant Fig. 3, components 4 and 5). While heat sinks with vertical grooves from one face to another were known in the respiratory art before the effective filing date of the claimed invention (see e.g. Bikes (US 7,571,615 B1; Fig. 3) or Klett et al. (US 6,430,935 B1; Fig. 5)), even if such a heat sink were included in lieu of the radial heat sink disclosed by Wei et al. (US 2005/0284470 A1) Fig. 5, e.g. as might have been suggested by the vertically-grooved housing of Wei Figs. 11a-b, the annular housings of Wei (which serve as thermal insulators when they are plastic, see Wei para [0041]) are not continuous, as they include apertures therein for allowing air to flow in and out, and modifying them to be continuous would render the devices unsuitable for the purpose of delivering altered air to a user (Wei abstract). Accordingly, claim 1 is considered to patentably define over the prior art by reciting the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785